Case: 4:12-cv-00202-JCH Doc. #: 216 Filed: 02/18/19 Page: 1 of 3 PageID #: 1102




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI

A.B.S., as surviving daughter of deceased
                               )
ANTHONY L. SMITH, and a minor, by
                               )
and through her next friend CHRISTINA
                               )
WILSON,                        )
                               )
        Plaintiff,             )                     Case No.: 4:12-cv-00202-JCH
                               )
v.                             )
                               )
BOARD OF POLICE COMMISSIONERS, )
Et al.,                        )
                               )
        Defendants.            )

                                   JOINT STATUS REPORT

       COME NOW Plaintiff A.B.S. and Annie Smith, Respondent Board of Police

Commissioners and Intervenor Missouri Attorney General and for their Joint Status Report in

response to the Court’s February 11, 2019 Order (Doc. 214) state to the Court as follows:

       1.     As a result of the Court’s ruling on January 8, 2019 and clarification of same

during the January 9, 2019 teleconference, the contemplated settlement referenced during the

January 8, 2019 hearing is void.

       2.     Subsequent to the Court’s January 9, 2019 telephone conference, the parties

discussed settlement terms that would include the claims of Annie Smith.

       3.     The parties have been unsuccessful in their efforts to settle this matter and request

this case be placed back on the Court’s regular docket and a new scheduling order be entered.

       4.     Mrs. Smith requests 21 days to file any and all claims.




                                            Page 1 of 3
Case: 4:12-cv-00202-JCH Doc. #: 216 Filed: 02/18/19 Page: 2 of 3 PageID #: 1103



       5.      In the alternative to placing this matter on the Court’s regular docket, the parties

hereto are willing, subsequent to Ms. Smith’s filing of her potential claims, to engage in one

additional day of mediation, enforced by Court Order.

       WHEREFORE Plaintiff, Intervenor Attorney General’s Office and the Respondent Board

of Police Commissioners pray this Honorable Court set a date certain by which third parties must

file claims herein and for such other and further relief as the Court may deem just and proper

under the circumstances.

                                        KODNER WATKINS, LC


                                       ______/s/ Albert S. Watkins_____ ________
                                        By: ALBERT S. WATKINS, LC #34553MO
                                            MICHAEL D. SCHWADE, #60862MO
                                            The Pierre Laclede Center
                                            7733 Forsyth Blvd., Suite 600
                                            Clayton, Missouri 63105
                                            314-727-9111 (telephone)
                                            314-727-9110 (facsimile)
                                            albertswatkins@kwklaw.net
                                            mschwade@kwklaw.net
                                            Attorneys for Plaintiff
                                      JULIAN BUSH
                                      CITY COUNSELOR

                                           By: /s/ Michael Garvin___________
                                             Michael Garvin # 39817 MO
                                             Andrew D. Wheaton #65269 MO
                                             Associate City Counselor
                                             Erin K. McGowan #64020MO
                                             Associate City Counselor
                                             City Hall, Room 314
                                             St. Louis, MO 63103
                                             314.622.3361
                                             FAX: 314.622.4956
                                             garvinm@stlouis-mo.gov
                                             Wheatona@stlouis-mo.gov
                                             McGowanE@stlouis-mo.gov



                                             Page 2 of 3
    Case: 4:12-cv-00202-JCH Doc. #: 216 Filed: 02/18/19 Page: 3 of 3 PageID #: 1104



                                         ERIC SCHMITT
                                         MISSOURI ATTORNEY GENERAL


                                                 /s/ D. John Sauer__________________
                                                 D. John Sauer, MO 58721
                                                 First Assistant and State Solicitor
                                                 Joshua M. Divine, MO 69875
                                                 Deputy Solicitor
                                                 Supreme Court Building
                                                 207 W. High Street
                                                 P.O. Box 899
                                                 Jefferson City, MO 65102
                                                 Tel: (314) 340-7861
                                                 Fax: (314) 340-7029
                                                 Email: John.Sauer@ago.mo.gov



                                                 The Legal Solution Group, LLC

                                                 By: Jermaine Wooten MO 59338
                                                 Wootenjlaw1@aoL.com
                                                 4144 Lindell Suite 225
                                                 St. Louis, MO 63108
                                                 314-531-1708 Office



                                                 Daniel A. Dailey, Esq.
                                                 Kingdom Litigators, Inc.
                                                 A Public Interest Law Firm
                                                 166 W. Washington Ste. 275
                                                 Chicago, IL 60602
                                                 p: (312) 877-1611
                                                 f: (312) 277-3370
                                                 ddailey@kingdomlitigators.com
                                                 IL Bar: 6312616




                                    CERTIFICATE OF SERVICE

           Signature above is certification that on this the 18th day of February, 2019 a true and correct
copy of the foregoing document was filed electronically using the CM/ECF System which will cause a
copy to be served upon all counsel of record.

                                                Page 3 of 3
